DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/19/2021 has been entered.
 
Response to Amendment
	The amendments on 10/19/2021 have been entered.  Applicant’s claim amendments, filed on 10/19/2021 have been fully considered and persuasive.  The 103 rejection have been withdrawn. Claims 1, 3-11, and 21-25 are allowable.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
	The prior art taken either singly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 USC 102 or 103 would be improper.

	a polarization beam splitter (figures 5-7) comprising,
	a silicon-on-insulator substrate (paragraph [0083] teaches the optical waveguide may be used as components in integrated optical circuits or as transmission medium in local and/or long haul optical communication systems and paragraph [0085] teach device may include or may be produce by using III-V materials or III-V compound semiconductors (group IV contains silicon) and paragraph [0086], teaches the substrate; note: applicant’s instant application states “paragraph [0027]…the silicon substrate is a silicon-on-insulator(SOI) substrate);
	a waveguide including a planar structure (paragraph [0083], planar and paragraph [0088], polarization splitter) formed from the layer of silicon on the silicon-on-insulator substrate (paragraph [0083] – [0085]; note: applicant’s instant application states “paragraph [0027]…the silicon substrate is a silicon-on-insulator(SOI) substrate), the planar structure having the uniform thickness and a shape of an isosceles trapezoid.
Lamponi et al. in view of Lin et al. US 9,366,818 teaches 
a polarization beam splitter based on a silicon multi-mode interferometer (figures 1, 2, and paragraph [0006]) comprising,
	first (121) and second (122) input ports formed from the layer of silicon on the silicon-on-insulator substrate (column 4, lines 30-35), one of the first (121) and second (122) input ports receiving an input including a Transverse Electric (TE) mode light wave and a Transverse Magnetic ( TM) mode light wave (127 and 128; column 5, lines 54-66 teaches the directional coupler 100 according to an embodiment of the present invention is configured to set its coupling length for splitting an input optical signal in one of frequency in C-band with mixed TE and TM polarization to two single-mode outputs, one output at a cross port (Output2) 128 bearing 
	 first and second output ports (128 and 127) formed from the layer of silicon on the silicon-on-insulator substrate (column 4, lines 30-35).
	However, regarding claim 1, the prior art Lamponi et al. taken either singly or in combination fails to anticipate polarization beam splitter including specific feature wherein
substrate comprising a layer of silicon having a uniform thickness deposited on an insulating layer of the silicon-on-insulator substrate;
the first and second input ports being respectively located proximate to first and second corners of the isosceles trapezoid along a first side of the isosceles trapezoid,	
the first and second output ports being respectively located proximate to third and fourth corners of the isosceles trapezoid along a second side of the isosceles trapezoid, the second side being parallel to and shorter in length than the first side, 
the first side being spaced apart from the second side by a distance at which two or more orders of the TE mode light wave propagate through the planar structure and converge in phase at the first output port and two or more orders of the TM mode light wave scatter through the planar structure and converge in phase at the second output port, combination with all other claim limitations of claim 1.
With respect to claims 3-11, and 21-25, these claims depend on claim 1 and is allowable at least for the reason stated supra.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20140133793
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY A DUONG whose telephone number is (571)270-0534. The examiner can normally be reached Monday-Friday from 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY A DUONG/Examiner, Art Unit 2872                                                                                                                                                                                                        


/THOMAS K PHAM/Supervisory Patent Examiner, Art Unit 2872